Case 1:03-cr-01102-DLC Document 253 Filed 02/13/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 13, 2020

BY ECF

The Honorable Denise L. Cote

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

 

Re: United States v. Edwin Alejandro Ferreras,
03 Cr. 1102 (DLC)

 

 

Dear Judge Cote:

The Government respectfully submits this letter, with the consent of defense counsel, to
request an adjournment of the re-sentencing proceeding of the defendant Edwin Alejandro
Ferreras, currently scheduled for February 14, 2020. The defendant is currently in immigration
custody out of state and additional time is required to produce him in court. The Government
respectfully requests that the Court adjourn the matter for a period of approximately 30 days in
order to secure the defendant’s appearance.

Respectfully submitted,

Ope gen Yonet ts oe %

+ ve Oe GEOFFREY 8. BERMAN
Ys vA United States Attorney for the

Southern District of New York
bt/ typ By: urs bely ef Kavenar

Kimberly J “4°

Assistant United States Attorney

(212) 637-2358

 

cc: Darrell Fields, Esq.
Robert M. Baum, Esq.
Federal Defenders of New York

 
